Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment No. 00599/2005, to re-admit the defendant to bail in a proper amount.
Adjudged that the writ is dismissed, without costs or disbursements.
*694The determination of the Supreme Court, Suffolk County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]). Florio, J.P., Goldstein, Fisher and Covello, JJ., concur.